AB: ADW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

we ee ee ee ee ee X

UNITED STATES OF AMERICA AFFIDAVIT AND
COMPLAINT IN SUPPORT

- against - OF AN APPLICATION FOR

AN ARREST WARRANT

TROY CONLEY,
Case No. 19-934 M

Defendant.

(18 U.S.C. § 922(g)(1))

wee ee ee eee ee eee ee eee x

EASTERN DISTRICT OF NEW YORK, SS:

DEBRA LAWSON, being duly sworn, deposes and states that she is a
Detective with the New York City Police Department, duly appointed according to law and
acting as such.

On or about September 18, 2019, within the Eastern District of New York, the
defendant TROY CONLEY, knowing that he had been previously convicted in a court of one
or more crimes punishable by imprisonment for a term exceeding one year, did knowingly
and intentionally possess in and affecting interstate or foreign commerce ammunition, to wit,
.380 caliber ammunition manufactured by Cascade Cartridges, Inc.

(Title 18, United States Code, Section 922(g)(1))

The source of your deponent’s information and the grounds for her belief are

as follows:!

 

' Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
l. I am a Detective with the New York City Police Department (“NYPD”)
and have been involved in the investigation of numerous cases involving the recovery of
firearms and ammunition. I am familiar with the facts and circumstances set forth below
from my participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Where I describe the statements of others, I am doing so only
in substance and in part.

2. On September 18, 2019, at approximately 9:15 p.m., NYPD officers
responded to reports of a shooting at a grocery store located at 3554 Nostrand Avenue in
Brooklyn, New York.

3. Upon arriving, the officers spoke with a witness, who stated that two
women got into a fight inside of the store, and that after a group of men broke up the fight, he
heard several gun shots. The witness said that he immediately took cover and did not see
who was shooting.

4, Officers canvassing the area obtained video footage from surveillance
cameras situated inside and outside the grocery store. In substance and in part, the video
footage depicted the following events:

a. At approximately 9:00 pm, an individual wearing a grey sweatshirt
bearing the words “Invisible Bully” — later identified as TROY CONLEY —
entered the store and greeted another individual near the store counter.

b. Shortly thereafter, two women started to throw punches at each other

and wrestled each other to the ground;
c. CONLEY, an individual wearing a black shirt and black pants
(“Individual-1”), and several other men broke up the fight by pulling the two
women off of each other;

d. After Individual-1 and one of the women involved in the fight exited
the store, CONLEY shouted in their direction, drew a gun, and fired at least
three shots towards the street.

e. Individual-1 ran away from the store while looking over his shoulder
and appeared to raise his arm in the direction of the store and returned fire
with his own gun.

5. Officers observed and recovered several shell casings both inside and
outside of the store. The shell casings found inside the store were .380 caliber and the
casings found outside the store were .250 caliber. Based on the video surveillance footage
and the location of the shell casings, the .380 caliber shell casings appear to have been
ejected by the gun fired by CONLEY. Law enforcement later determined that the .380 shell
casings came from ammunition manufactured by Cascade Cartridges, Inc.

6. Law enforcement determined the residential address of one of the
individuals involved in the altercation through canvassing of the area. By cross-referencing
the address against government records databases, law enforcement confirmed the identity of
CONLEY as the man seen in the videos wearing a grey “Invisible Bully” sweatshirt and
firing a gun from inside the grocery store on September 18, 2019.

7. On October 7, 2019, law enforcement took CONLEY into custody and
brought him to a police station in the NYPD 61st Precinct. In post-arrest statements, and in

sum and substance, CONLEY (1) confirmed that he is the individual wearing a grey
Case 1:19-cr-00482-LDH Document1 Filed 10/15/19 Page 4 of 4 PagelD #: 4

“Invisible Bully” sweatshirt seen on the September 18, 2019 video footage from inside the
grocery store; (2) admitted to having fired a gun several times at another individual; and (3)
stated that he had disposed of the gun.

8. I have reviewed CONLEY’s criminal history, which revealed one
felony conviction: a June 14, 2016 conviction in the District of Vermont for conspiracy to
distribute heroin, cocaine base, and fentanyl, a felony in violation of 21 U.S.C. § 846.

9. I have conferred with an Interstate Nexus expert with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives, who has informed me, in substance and in part,
that based on the shell casings recovered from the grocery store, CONLEY fired a gun using
380 caliber ammunition that was manufactured outside the state of New York.

WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant TROY CONLEY so that he may be dealt with according to law.

Se hee

DEBRA LAWSON
Detective
New York City Police Department

Sworn to before me this
15th day of O er

 

UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
